NUMBER 13-08-083-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG



                                IN RE: JOSE MANUEL TREJO


                            On Petition for Writ of Mandamus


                               MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Garza and Benavides
                   Per Curiam Memorandum Opinion1

        Relator, Jose Manuel Trejo, proceeding pro se, has filed a petition for mandamus

relief by which he requests this Court to direct respondent, the Honorable Margarito

Garza,2 Judge of the 148th Judicial District Court of Nueces County, Texas, to issue a

judgment nunc pro tunc convicting relator of robbery instead of aggravated robbery. This

        1
          See T EX . R. A PP . P. 52.8(d) ("W hen denying relief, the court m ay hand down an opinion but is not
required to do so."); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).

        2
        The Honorable Margarito Garza is no longer the presiding judge of the 148th Judicial District Court
of Nueces County, Texas.
Court requested a response from the real party in interest, the Honorable Carlos Valdez,

the district attorney of Nueces County, Texas, and a response was timely filed.

       The Court, having examined and fully considered the petition for writ of mandamus

and the response, is of the opinion that relator has not shown himself entitled to the relief

sought and the petition for writ of mandamus should be denied. See TEX . R. APP. P.

52.8(a). Accordingly, the petition for writ of mandamus is DENIED.



                                                  Per Curiam


Do not publish.
TEX . R. APP. P. 47.2(b).


Memorandum Opinion delivered and filed
on the 20th day of March, 2008.




                                             2